Exhibit 99.1 [ZILOG LETTERHEAD] January 23, 2008 Universal Electronics Inc. 6101 Gateway Drive Cypress, California 90630-4841 Attention: Paul Arling, Chief Executive Officer Dear Mr. Arling: We have received your letter providing an extension of your offer letter dated January 11, 2008 from January 21, 2008 until 5 P.M. on January 29, 2008.As we discussed on the phone we are carefully evaluating your proposal with the assistance of our financial and legal advisors.We do not anticipate being in a position to respond to your offer prior to February 1, 2008.Unless we hear otherwise from you, we will assume that your offer will continue in full force and effect until 5 P.M. Pacific Time on February 1, 2008. Respectfully, ZiLOG, Inc. By:_/s/ Darin Billerbeck Darin Billerbeck, Chief Executive Officer cc: Bryant R. Riley Riley Investment Management LLC
